OPTIONS MEDIA GROUP HOLDINGS, INC. PRO FORMA COMBINED FINANCIAL INFORMATION (UNAUDITED) OPTIONS MEDIA GROUP HOLDINGS, INC. Index to Unaudited Pro Forma Combined Financial Information Pages Introduction to Unaudited Pro Forma Combined Financial Information Unaudited Pro Forma Combined Balance Sheet Unaudited Pro Forma Combined Statement of Operations Notes to Unaudited Pro Forma Combined Financial Statements OPTIONS MEDIA GROUP HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET Options MediaGroup Holdings, Inc. Options AcquisitionSub, Inc. April 30,2008Historical March 31, 2008Historical Pro Forma Adjustments Dr Cr. Pro FormaBalances ASSETS (Unaudited) (Unaudited) (Unaudited) CURRENT ASSETS: Cash $ 10,775 $ 65,546 (4) $ 3,754,000 (1) $ 3,042,000 $ 788,321 Accounts receivable, net - 129,912 - - 129,912 Prepaid expenses 3,611 - - - 3,611 Other current assets - 21,994 - - 21,994 Total Current Assets 14,386 217,452 3,754,000 3,042,000 943,838 Property and equipment, net - 125,005 - - 125,005 Software, net - 78,406 - - 78,406 Goodwill - 7,300,153 (1) 563,101 - 7,863,254 Intangible Assets, net - 581,365 - - 581,365 Total Assets $ 14,386 $ 8,302,381 $ 4,317,101 $ 3,042,000 $ 9,591,868 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note payable $ - $ - $ - (1) $ 1,000,000 $ 1,000,000 Accounts payable 1,735 228,554 - - 230,289 Accrued expenses 1,300 141,226 - - 142,526 Deferred revenue - 75,110 - - 75,110 Due to related party 541 304,850 - - 305,391 Obligations under capital leases, current - 25,118 - - 25,118 Deferred Tax Liability - 264,000 - - 264,000 TotalCurrent Liabilities 3,576 1,038,858 - 1,000,000 2,042,434 LONG -TERM LIABILITIES: Obligations under capital leases, net of current portion - 34,624 - - 34,624 Total long-term liabilities - 34,624 - - 34,624 Total liabilities 3,576 1,073,482 - 1,000,000 2,077,058 STOCKHOLDERS' EQUITY: Common stock ($.001 par value; 75,000,000 shares authorized; 16,750,000 shares issued and outstanding prior to merger) 16,750 10 (1)(3) 18,158 (1)(2)(4)(5) 41,533 40,135 Additional paid-in capital 79,500 7,675,055 (1)(2) 7,805,648 (1)(2)(3)(4)(5) 8,732,374 8,681,281 Accumulated deficit (85,440) (446,166) (5) 675,000 - (1,206,606) Total Stockholders' Equity 10,810 7,228,899 8,498,806 8,773,907 7,514,810 Total Liabilities and Stockholders' Equity $ 14,386 $ 8,302,381 $ 8,498,806 $ 9,773,907 $ 9,591,868 See accompanying notes to unaudited pro forma combined financial statements. OPTIONS MEDIA GROUP HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF OPERATIONS Options MediaGroup Holdings, Inc. Options AcquisitionSub, Inc. For the Nine Months Ended April 30,2008 For the Three Months Ended March 31,2008 Pro Forma Adjustments Pro Forma Historical Historical Dr Cr. Balances (Unaudited) (Unaudited) (Unaudited) Net revenues $ - $ 739,950 $ - $ - $ 739,950 Cost of revenues - 112,604 - - 112,604 Gross Profit - 627,346 - - 627,346 Operating Expenses: Server hosting and maintenance - 355,349 - - 355,349 Compensation and related costs - 234,290 (5) 675,000 - 909,290 Commissions - 69,820 - - 69,820 Information technology services - 36,020 - - 36,020 Advertising - 3,920 - - 3,920 Other general and administrative 67,649 373,589 - - 441,238 Total Operating Expenses 67,649 1,072,988 675,000 - 1,815,637 Loss from Operations (67,649) (445,642) (675,000) - (1,188,291) Other expense: Interest expense - (524) - - (524) Total Other Expense - (524) - - (524) Loss Before Income Taxes (67,649) (446,166) (675,000) - (1,188,815) Provision for income taxes - Net Loss $ (67,649) $ (446,166) $ (675,000) $ - $ (1,188,815) Net loss per common share: Basic and Diluted $ (0.00) $ (0.00) Weighted avergae shares outstanding: Basic and Diluted 16,750,000 40,135,000 See accompanying notes to unaudited pro forma combined financial statements. OPTIONS MEDIA GROUP HOLDINGS, INC. Introduction to Unaudited Pro Forma Combined Financial Information The following unaudited pro forma combined balance sheet is presented to illustrate the estimated effects of our acquisition of Options Acquisition Sub, Inc. (“Options”). On June 23, 2008, Options Media Group Holdings, Inc. (“Holdings”) entered into an Agreement of Merger and Plan of Reorganization (the “Merger Agreement”) by and among Holdings, Options Acquisition Sub, Inc., a privately held Delaware corporation (“Options”), Options Acquisition Corp., a newly formed, wholly owned Delaware subsidiary of Holdings (“Acquisition Sub”) and Customer Acquisition Network Holdings, Inc., a Delaware company and formerly the sole stockholder of Options (“CAN”).Upon closing of the merger transaction contemplated under the Merger Agreement (the “Merger”), on June 23, 2008, Acquisition Sub merged with and into Options, and Options, as the surviving corporation, became a wholly owned subsidiary of Holdings. The Unaudited Pro Forma Combined Financial Information has been prepared using the purchase method of accounting for theOptions acquisition. The financial statements of Holdings included in the following unaudited proforma combined financial statements are derived from the unaudited financial statements of Holdings for thenine months ended April 30, 2008 as filed in the Company's 10-Q for the period ended April 30, 2008. Thefinancial statements ofOptions included in the following unaudited pro forma combined financial statements are derived from the unaudited financial statements ofOptions for thethree monthsended March 31, 2008 contained elsewhere in this Form 8-K. The unaudited pro forma combined balance sheet is prepared as though the transactions occurred at the close of business on April 30, 2008. The pro forma combined statement of operations gives effect to the transactions as though they occurred on January 1, 2008. Because the selected unaudited pro forma combined financial information is based upon Options’ financial position and Options’ operating results during periods when this entity was not under the control, influence or management of Holdings, the information presented may not be indicative of the results that would have actually occurred had the transactions been completed at January 1, 2008 nor is it indicative of future financial or operating results of the combined entity. OPTIONS MEDIA GROUP HOLDINGS, INC. NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS Unaudited pro forma adjustments reflect the following transaction: 1) Additional paid-in capital 7,792,000 Goodwill 563,101 Cash 3,042,000 Notes payable 1,000,000 Common stock, at par 12,500 Additional paid-in capital 4,300,601 Common stock, at par – Options 10 Additional paid-in Capital 10 This adjustment reflects the effect of applying purchase accounting to the acquisition of Options Acquisition Sub, Inc. including the payment of $3,000,000 cash and issuance of $1,000,000 promissory note, and 12,500,000 shares of common stock valued at $3,750,000 in exchange for 1,000 shares of Options’ issued and outstanding common stock, payment of estimated direct closing cost of $42,000 and the recording of additional goodwill. The recording of goodwill is based upon a preliminary valuation and allocation of purchase price. 2) Additional paid-in capital 13,648 Common stock, at par 13,648 To reflect the post split number of shares of common stock at par value in connection with the 1.81481481481-for-1 forward split. 3) Common stock, at par 18,148 Additional paid-in capital 18,148 To reflect the cancellation of 18,148,148 shares of common stock in connection with the Merger Agreement. 4) Cash 3,754,000 Additional paid-in capital 3,740,865 Common stock, at par 13,135 To reflect the issuance of 13,135,000 shares of common stock to investors in connection with a private placement for a total gross proceeds of $3,940,500 which occurred simultaneous with the closing of the merger. Additionally, we paid commissions to placement agent of $100,000, escrow fee of $3,500 and estimated legal fees of $83,000 in connection with the private placement. 5) Stock based compensation 675,000 Additional paid-in capital 672,750 Common stock, at par 2,250 To reflect the issuance of 2,250,000 shares of common stock to Scott Frohman under the Management Stock Grant which occurred simultaneous with the closing of the merger valued at $0.30 per share based on the recent selling price of our common stock.
